* Headnote 1. Criminal Law, 16 C.J., Section 1579; On the general rule of proof of corpus delicti in criminal case, see note in 68 L.R.A. 33, et seq.
Appellant was indicted and convicted in the circuit court of Warren county of the crime of robbery and sentenced to the penitentiary for ten years, from which judgment he prosecutes this appeal.
Appellant was charged and convicted of the robbery of two men whose names were given as Stoney and McCrary, who claimed to have been robbed of a watch, a purse, and about ten dollars in money. At the trial in the circuit court, they failed to appear as witnesses against appellant. They were circus people going from place to place. They could neither be served with process nor their whereabouts ascertained. There being no reasonable probability that their presence as witnesses could *Page 700 
be procured in the future, the court proceeded to trial without them. They, of course, were the most material witnesses in the case. The state was driven to necessity of relying alone on appellant's confession of guilt at the time of his arrest and at the time of his committing trial, and the testimony of the officers making the arrest as to the statements of Stoney and McCrary in the presence of appellant charging him with the crime, and identifying in appellant's presence as their property of which they had been robbed the watch, purse, and money which were found on the person of appellant when he was arrested, all of which appellant either expressly admitted or failed to deny.
It will be observed therefore that the evidence of appellant's guilt consisted alone of his confession and the statements of Stoney and McCrary in the presence of appellant, testified to by the officers making the arrest, that the crime had been committed. This evidence was hearsay pure and simple and was admissible because their statements were made in the presence of appellant and not denied by him. Such statements were only competent as evidence because made in the presence of appellant and not denied by him. Their tendency was to show a confession of their truth by appellant. In other words, the case is this, leaving out appellant's confession there is not a particle of evidence establishing the corpus delicti, except the statements of Stoney and McCrary, who claimed to have been robbed, testified to by the officers arresting appellant. Such statements, of course, proved nothing. The case stood therefore alone on the confession of appellant; that is what all the competent evidence amounted to, and nothing more. By that confession the state proved not only the corpus delicti, but appellant's criminal agency in the perpetration of the crime. Where there is no corroborating evidence whatever, this court has held time and again, and the rule is probably universal in this country, that the body of the crime charged against the defendant cannot be proved alone by his confession. There must be some corroborating *Page 701 
evidence. Sam v. State, 33 Miss. 347; Stanley v. State,82 Miss. 498, 34 So. 360; Murray v. State, 104 Miss. 296, 61 So. 315; Barron v. State, 111 Miss. 231, 71 So. 374;Rayborn v. State, 115 Miss. 730, 76 So. 639; Patterson v.State, 127 Miss. 256, 90 So. 2; Williams v. State,129 Miss. 469, 92 So. 584. It was said in the Williams case that the principle of law which forbade that a defendant should be convicted where the corpus delicti was proved alone by his own evidence was founded upon the experience of the past that a considerable number of persons for one cause or another will confess guilt of imaginary and not real crimes.
Reversed and remanded.